Citation Nr: 0216163	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  01-02 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for lumbosacral strain.  



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1952 
to December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO, in relevant 
part, denied the issue of entitlement to an increased 
(compensable) disability evaluation for service-connected 
lumbosacral strain.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The veteran's service-connected lumbosacral strain is 
manifested by complaints of lumbar pain, weakness, stiffness, 
fatigability, and lack of endurance, with objective 
evaluation findings of pain, slight limitation of motion, 
slight hyperesthesia, satisfactory musculature, 2+ active and 
equal deep tendon reflexes, and no lumbar scars.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 10 percent, but 
no higher, for the service-connected lumbosacral strain have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Codes 5292, 5295 
(2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claims.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the statement of the 
case furnished in January 2001 as well as the supplemental 
statement of the case issued in September 2001 informed the 
veteran of the pertinent governing criteria, and the 
particular evidence needed to substantiate, his compensable 
rating claim.  

Throughout the appeal, the veteran has identified multiple 
sources of treatment records.  Specifically, in a statement 
dated in November 2000 and received at the RO in the 
following month, the veteran noted that he was being treated 
at the VA Outpatient Clinic in Sheffield.  In a statement 
dated and received in December 2000, the veteran asked the RO 
to obtain his records from the Social Security Administration 
(SSA).  Also, in the substantive appeal which was received at 
the RO in March 2001, the veteran referred to medical records 
at the VA Medical Center (VAMC) in Cleveland, Ohio; the VAMC 
in Birmingham, Alabama; and the SSA.  A complete and thorough 
review of the claims folder indicates that the RO has 
obtained all available records from these sources.  As VA has 
notified the veteran of the evidence needed to substantiate 
his compensable rating claim and as he has identified sources 
of medical treatment, VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  As the Board 
has discussed, the RO has obtained all available relevant 
post-service treatment records adequately identified by the 
veteran.  Also, during the current appeal, the veteran 
underwent a pertinent VA examination.  As such, the Board 
finds that VA has met the requirements of the VCAA and its 
implementing regulations and will proceed to address the 
veteran's compensable rating claim based upon a complete and 
thorough review of the pertinent evidence associated with his 
claims folder.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Because these regulations 
do not provide any substantive rights or impose any duties 
beyond those provided in the VCAA, the Board's consideration 
of them in the first instance is not prejudicial to the 
veteran.  As such, the Board may proceed with its 
adjudication of the veteran's appeal.  

Factual Background

According to the service medical records, a pre-induction 
examination conducted in November 1952 demonstrated that the 
veteran's spine was normal.  In February 1953, the veteran 
reported having experienced low back pain for the past six 
years subsequent to an injury.  In June 1953, he was treated 
for an acute thoracic strain after having lifted an oil drum 
or gas stove.  

Thereafter, in March 1954, the veteran sought treatment for a 
lower back strain.  He reported having hurt his back when 
lifting a heavy gas drum in 1953.  In April 1954, he was 
hospitalized for approximately one week for observation of 
his back condition.  He complained of low back pain.  A 
physical examination revealed no definite diagnosis.  

X-rays taken of the veteran's lumbar spine in July 1954 were 
negative for bone pathology.  In August and September 1954, 
the veteran again sought treatment for complaints of low back 
pain.  Between September and October 1954, he was 
hospitalized for approximately one month for observation of 
his back condition.  He complained of low back pain.  A 
physical examination of his lumbar spine demonstrated 
tenderness and some limitation of mobility.  The separation 
examination, which was conducted in December 1954, indicated 
that the veteran's spine was normal.  

Also in December 1954, the veteran was discharged from active 
military duty.  In the following month, he underwent a 
private examination.  According to the report of this 
evaluation, the veteran's main complaints included, in 
pertinent part, soreness and stiffness in his lower back.  He 
explained that his back pain occurred just below his belt 
line and was more pronounced on his left than his right side, 
radiated across his back and down both legs, and flared-up at 
night and particularly after any type of exertion.  The 
veteran reported that he injured his back in service when he 
lifted a gas drum.  A physical examination demonstrated some 
tenderness and soreness across his back just below the belt 
line which was more prominent on the left side than the right 
side, no marked limitation of motion, and some increase in 
adjacent muscle tone or muscle tenseness on ranges of motion.  

In May 1955, the veteran underwent a VA examination, at which 
time he reported experiencing low back pain as well as 
bilateral leg pain and explained that this pathology began 
two years prior to the evaluation when he lifted a heavy 
object.  A physical examination demonstrated no gross 
deformity of the spine, no spasm, no tenderness, no 
limitation of motion, pain on hyperextension, negative 
straight leg raising test, and no atrophy.  X-rays taken of 
his lumbosacral strain showed normal intervertebral spacing 
and axis of curvature throughout the lumbar area; no 
intrinsic pathologic changes involving the lumbar vertebrae, 
neural arches, or accessory processes; and no significant 
roentgen abnormality at the lumbosacral junction and 
sacroiliac joints.  The examiner diagnosed minimal 
lumbosacral strain.  

By a July 1955 rating action, the VA Regional Office in 
Cleveland, Ohio considered this additional evidence.  The RO 
granted service connection for minimal lumbosacral strain.  
Based on the essentially negative examination findings, the 
RO assigned a noncompensable evaluation to this 
service-connected disability, effective from December 1954.  

Additional service medical records subsequently received 
reflected treatment for low back pain between March and 
September 1954.  According to VA outpatient treatment 
records, in February 1974, the veteran sought treatment for 
complaints of back pain since 1953.  A physical examination 
provided no objective signs.  In April 1974, the veteran was 
treated for progressive weakness in his lower extremities.  

By a May 1974 rating action, the Regional Office in 
Cleveland, Ohio determined that the additional evidence did 
not warrant a compensable evaluation for the veteran's 
service-connected lumbosacral strain.  Following notification 
of the decision, the veteran perfected a timely appeal with 
respect to the denial of his claim.  

At a July 1974 VA examination, the veteran reported 
experiencing pain in his lower back and right leg after 
moving a gas drum in service.  He also described numbness in 
his right calf after walking a block.  A physical evaluation 
of the veteran's lower back demonstrated no apparent 
deformity, a normal gait, no muscle spasm, and negative 
straight leg raising.  X-rays taken of the veteran's 
lumbosacral spine showed a normal appearance of the vertebrae 
(including normal disc spaces and paraspinous soft tissues) 
except for degenerative changes.  The examiner diagnosed 
degenerative arthritis of the lumbar spine.  

According to a December 1974 record, the veteran's private 
physician explained that he had first treated the veteran for 
complaints of lumbosacral pain in October 1974.  The veteran 
reported that he had been experiencing periodic low back pain 
with numbness over the posterior portion of his right calf 
since moving a gas tank or drum and becoming pinned under it 
during service in 1953.  The veteran also stated that he had 
been wearing a back brace for one-and-a-half years.  The 
examiner noted that x-rays showed moderate degenerative 
molding of the bodies of the lumbar vertebrae.  The physician 
diagnosed lumbosacral sprain with moderate degeneration of 
lumbar vertebrae.  

In an October 1975 decision, the Board considered the 
evidence then of record.  The Board determined that the 
medical records reflected only slight impairment resulting 
from the veteran's service-connected lumbosacral strain.  As 
such, the Board denied the veteran's claim for a compensable 
evaluation for this service-connected disability.  

Subsequently, in March 1983, the veteran reported 
experiencing low back pain and limited mobility since his 
in-service lifting injury in 1953.  The examiner noted that a 
December 1982 electromyograph study had shown a questionable 
left S1 root compression without other abnormalities.  At the 
March 1983 treatment session, the examiner provided an 
impression of low back pain with an abnormal myelogram.  

In April 1983, the veteran sought VA treatment for complaints 
of sharp low back pain.  Orthopedic and neurological 
evaluations demonstrated slight tenderness at the L4-5 level, 
normal sensation of the lower extremities, motor function of 
5/5 in the lower extremities, and negative straight leg 
raising tests bilaterally.  

In June 1983, the veteran received VA treatment for low back 
pain.  The examiner noted that the veteran's spinal stenosis 
was still present.  In the following two months, the veteran 
described right leg pain and weakness.  

By a September 1983 rating action, the Regional Office in 
Cleveland, Ohio considered this additional evidence.  The RO 
determined, however, that the medical records, which 
reflected minimal pathology on examination, did not warrant a 
compensable evaluation for the veteran's service-connected 
lumbosacral strain.  

In two medical reports dated in January 1984, a private 
physician noted his treatment of the veteran in December 1981 
for lumbosacral strain.  The December 1981 examinations of 
the veteran's lumbosacral spine demonstrated complaints of 
pain and tenderness, with objective findings of restricted 
bending and degenerative osteoarthritis (by x-rays).  

In an April 1984 report, another private physician explained 
that he had treated the veteran earlier that month.  The 
physician recommended that the veteran's symptoms of a 
ruptured lumbar disc with low back pain radiating to the legs 
should be verified by a computed tomography scan of the 
lumbar area and that peripheral nerve studies of the legs 
should be completed to determine the presence of peripheral 
neuropathy.  

By an April 1984 rating action, the Regional Office in 
Cleveland, Ohio denied the issue of entitlement to a 
compensable evaluation for the veteran's service-connected 
lumbosacral strain.  Following notification of the decision, 
the veteran perfected a timely appeal with respect to the 
denial.  

Additional medical records subsequently received reflected 
complaints of continued back symptoms in January 1984.  A 
physical examination completed at that time reflected a 
normal gait, motor function of 5/5, a decreased sensory 
evaluation over the L5-S1 level bilaterally, and +2 deep 
tendon reflexes.  

At a November 1984 VA examination, the veteran complained of 
persistent low back pain and reported that, for several 
years, he used a back brace.  A physical examination 
demonstrated essentially full range of motion, slight to 
moderate tenderness on straight leg raising on the right at 
approximately 90 degrees, and no clear atrophy.  X-rays taken 
of the veteran's lumbar spine showed well-preserved disc 
interspaces as well as marginal osteophytes of most of the 
vertebral bodies which indicated a mild degree of 
degenerative changes.  The examiner did not provide a 
diagnosis of the veteran's lumbar spine.  

In February 1986, the veteran underwent VA pulmonary and 
neurological examinations.  A physical evaluation completed 
at the pulmonary examination demonstrated some pain on 
bending and twisting in the veteran's lumbosacral region.  
The examiner's final diagnoses included, in pertinent part, a 
history of lumbar disc disease.  

At the neurological evaluation, the veteran described 
excruciating back pain since the in-service lifting injury in 
1953.  He also reported that his low back pain radiated to 
all four extremities.  The examination demonstrated no ataxia 
with gait and deep tendon reflexes.  The examiner assessed 
chronic low back pain with no focal neurological deficits and 
with diffuse sensory deficits fitting no dermatomal pattern.  
The examiner explained that the evaluation showed no evidence 
of cervical spondylosis, radiculopathy, or spinal cord 
compression.  

In an August 1986 decision, the Board considered this 
additional evidence.  The Board determined, however, that the 
medical evidence reflected only slight manifestations of the 
veteran's lumbosacral strain and that, as such, a compensable 
rating was not warranted for this service-connected 
disability.  

The veteran's service-connected lumbosacral strain has 
remained evaluated as noncompensably disabling.  According to 
the pertinent evidence received during the current appeal, 
during a two-week hospitalization for bilateral carpal tunnel 
syndrome and cervical disc disease between November 1982 and 
December 1982, the veteran also complained of low back pain 
and right leg pain.  A bone scan on the veteran's low back 
showed no pathology.  Electromyograph testing indicated a 
possible root compression at the S1 level on the left side 
(the opposite leg to his symptoms).  

In March 1985, the veteran sought VA treatment for complaints 
of low back pain.  Degenerative joint disease was diagnosed.  

VA x-rays taken of the veteran's lumbosacral spine in June 
1987 showed advanced degenerative changes as well as minor 
compression deformities of the lower vertebral bodies with 
marginal spurs at all levels.  In the following month, the 
veteran sought treatment for low back pain.  The veteran 
refused to undergo electromyograph testing and nerve 
conduction velocity studies on his lower extremities.  A 
physical examination of the veteran's back demonstrated 
minimal tenderness at the L5-S1 level, flexion to 90 degrees, 
extension to 10 degrees without pain, lateral bending to 
10 degrees, and negative straight leg raising.  X-rays taken 
of the veteran's lumbar spine showed disc space narrowing at 
L2-3 with associated degenerative changes as well as 
hypertrophic changes present elsewhere in the lower lumbar 
spine.  

In June 1988, the veteran underwent a private examination, at 
which time he complained of increasing lower back pain.  A 
physical evaluation demonstrated pain on palpation in the 
lower lumbar spine at L3 to L5, normal straight leg raising 
(when the veteran was distracted), normal gait, reflexes 
equal and of normal strength bilaterally, and a normal 
sensory evaluation.  X-rays taken of the veteran's lumbar 
spine showed some straightening of the normal curvature, 
normal alignment, loss of vertebral body height at L2-L4, and 
osteophyte formation at the L2-L4 levels.  The examining 
physician concluded that the veteran has chronic low back 
pain syndrome "which is likely related to underlying 
degenerative disc disease of the lumbar spine."  

In May 1989 and January 1990, the veteran requested a refill 
of his low back medication.  Low back pain was diagnosed.  

A private medical report dated in November 2000 included a 
diagnosis of chronic low back pain with degenerative disc 
disease.  A private medical report dated in March 2001 notes 
diagnoses of myofascial pain syndrome as well as lumbar 
radiculopathy.  His gait was described as slow with a walker.  
In addition, he reported that he dresses, eats, bathes, and 
uses the bathroom unassisted.  

An April 2001 private examination demonstrated the inability 
of the veteran to ambulate without an assistive device 
(walker) and patchy hyperesthesia by sensory evaluation.  
Diagnoses included, in pertinent part, degenerative disease 
of the lumbar spine (which was confirmed by bone scan) and 
spinal stenosis at L2-L3 (which was confirmed by magnetic 
resonance imaging).  

In August 2001, the veteran underwent a VA spine examination, 
at which time he complained of pain, weakness, stiffness, 
fatigability, and lack of endurance.  In addition, he stated 
that he experiences flare-ups of his symptoms to a degree of 
10 percent with unusual activity.  He reported taking 
medication for his symptoms and using a back brace 
constantly.  The examiner observed that the veteran wore a 
heavy back-supporting corset.  

A physical examination demonstrated satisfactory musculature, 
forward flexion of 8 degrees when standing naturally, flexion 
to the right of 36 degrees (with normal being 50 degrees), 
flexion to the left of 28 degrees (with normal being 
50 degrees), forward flexion of 80 degrees (with normal being 
90 degrees), backward extension of 22 degrees (with normal 
being 30 degrees), 2+ (active and equal) deep tendon 
reflexes, and no lumbar scars.  The examiner noted that the 
veteran's motion stopped when his pain began.  The examiner 
diagnosed degenerative joint disease of the lumbosacral spine 
with loss of function due to pain.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  

Review of the claims folder in the present case indicates 
that the veteran's service-connected lumbosacral strain is 
evaluated pursuant to Diagnostic Code 5295.  According to 
Diagnostic Code 5295, lumbosacral strain with only slight 
subjective symptoms will result in the assignment of a 
noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2001).  Evidence that lumbosacral strain has 
resulted in characteristic pain on motion is necessary for 
the grant of a 10 percent evaluation.  Id.  The next higher 
rating of 20 percent requires evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, and 
loss of unilateral spine motion in the standing position.  
Id.  The highest evaluation assignable under this Diagnostic 
Code, 40 percent, requires evidence of severe lumbosacral 
strain resulting in a listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of such 
symptomatology with abnormal mobility on forced motion.  Id.  

Additionally, the veteran's service-connected lumbosacral 
strain may be evaluated pursuant to the diagnostic code which 
rates impairment resulting from limitation of motion of the 
lumbar spine.  Specifically, evidence of slight limitation of 
motion of the lumbar spine will result in the assignment of a 
10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2001).  The next higher evaluation of 20 percent 
requires evidence of moderate limitation of motion of the 
lumbar spine.  Id.  The highest rating allowable under this 
Diagnostic Code, 40 percent, requires evidence of severe 
limitation of motion of the lumbar spine.  Id.  

In this regard, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  The provisions of 
Diagnostic Codes 5292 and 5295 clearly contemplate limitation 
of motion of the lumbar spine.  Application of the precepts 
enunciated in DeLuca v. Brown, 8 Vet. App. 202 (1995) require 
that problems such as pain on use be specifically considered 
when evaluating the veteran's disability.  Specifically, when 
a Diagnostic Code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and the examinations upon which 
rating decisions are based must adequately portray the extent 
of the functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See 
also, 38 C.F.R. § 4.59 (2001).  

Throughout the current appeal, the veteran has complained 
that his service-connected lumbosacral strain is more severe 
than the current noncompensable evaluation indicates.  In 
particular, he cites lumbar pain, weakness, stiffness, 
fatigability, and lack of endurance.  He asserts that such 
symptomatology warrants a compensable disability rating for 
his service-connected lumbosacral strain.  In support of 
these contentions, the veteran submitted a December 2000 lay 
statement from a former co-worker who explained that she had 
previously worked with the veteran from 1961 to approximately 
1980 and that she knew that the veteran had worn a back brace 
to work and had missed "a lot" of work due to his back 
injury.  

The veteran's descriptions of his service-connected low back 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected 
lumbosacral strain must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

As the Board has noted, the veteran's service-connected 
lumbosacral strain is currently evaluated as noncompensably 
disabling.  The medical evidence received during the current 
appeal reflects that this disability is manifested by 
complaints of lumbar pain, weakness, stiffness, fatigability, 
and lack of endurance, with objective evaluation findings of 
pain, slight limitation of motion, slight hyperesthesia, 
satisfactory musculature, 2+ active and equal deep tendon 
reflexes, and no lumbar scars.  

At the VA spine examination conducted in August 2001, the 
examiner observed that the veteran's motion stopped when his 
pain began.  The Board finds that this medical evidence 
clearly reflects that the veteran has characteristic pain on 
motion of his lumbar spine.  As such a 10 percent rating for 
the veteran's service-connected lumbosacral strain is 
warranted.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001) (which stipulates that evidence of characteristic pain 
on motion is necessary for the grant of a 10 percent 
disability rating).  

However, a disability rating greater than 10 percent for the 
veteran's service-connected lumbosacral strain is not 
warranted.  The recent pertinent evidence of record does not 
demonstrate the presence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, or loss of unilateral 
spine motion in the standing position.  As such, a disability 
rating of 20 percent cannot be awarded under the diagnostic 
code which rates impairment resulting from lumbosacral 
strain.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  

Furthermore, the recent medical evidence of record reflects 
only slight limitation of motion of the veteran's lumbar 
spine.  Without evidence of moderate limitation of motion of 
the lumbar spine, a 20 percent rating cannot be granted.  
See, 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  

The Board acknowledges that, at the August 2001 VA spine 
examination, the veteran asserted that he experiences 
flare-ups of his low back symptoms to a degree of 10 percent 
with unusual activity.  He also reported that he experiences 
weakness, fatigability, and lack of endurance as a result of 
his low back disability and that this disorder requires 
medication and the constant use of a back brace.  
Furthermore, the examiner observed at the August 2001 
evaluation that the veteran's motion stopped when his pain 
began and concluded that the veteran had loss of function due 
to pain.  

Significantly, however, at a recent private evaluation 
completed in March 2001, the veteran reported that he 
dresses, eats, bathes, and uses the bathroom unassisted.  
Moreover, the recent medical evidence indicates that the 
veteran's service-connected lumbosacral strain is manifested 
by only slight limitation of motion, satisfactory 
musculature, as well as 2+ active and equal deep tendon 
reflexes.  

Thus, based on this relative absence of symptomatology other 
than findings of pain on motion of the lumbar spine and 
slight limitation of motion of the lumbar spine, the Board 
concludes that the currently awarded rating of 10 percent for 
the service-connected lumbosacral strain contemplates any 
functional impairment, pain, and weakness experienced by the 
veteran as a result of this service-connected disorder.  In 
other words, the currently granted rating of 10 percent for 
this disability reflects the extent of pain and the related 
functional impairment that the veteran experiences as a 
consequence of use of his low back.  See DeLuca, 8 Vet. App. 
at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).

The Board has thoroughly and completely reviewed the evidence 
of record.  A schedular evaluation of 10 percent, but no 
higher, for the service-connected lumbosacral strain is 
warranted.  The preponderance of the evidence is against the 
claim for a rating higher than 10 percent for this 
service-connected disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such 

related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2001).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

In the statement of the case furnished to the veteran and his 
representative in January 2001 in the present case, the RO 
provided, but did not discuss, the extraschedular provisions 
of 38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the schedular evaluation in this case is not inadequate.  
In particular, a schedular rating greater than the currently 
awarded evaluation of 10 percent is provided for the 
veteran's service-connected lumbosacral strain under 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (2001), but 
the medical evidence supporting such a higher rating is not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations.  Specifically, it is not shown by the 
evidence of record that the veteran has required any recent 
hospitalization for this service-connected disability.  Also, 
the overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to this service-connected 
disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to address specifically the extraschedular provisions 
of 38 C.F.R. § 3.321(b)(1) as they apply to the veteran's 
service-connected lumbosacral strain.  This disability is 
appropriately rated under the schedular criteria.  



ORDER

A 10 percent disability evaluation for lumbosacral strain is 
granted, subject to the provisions governing the payment of 
monetary benefits.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

